DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 5 – 13. Claims 1 – 4 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the driving circuit" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.  Further the limitation is vague in that is unclear if applicant was intending to claim “a circuit” (or was this an error in claim amendment) as in line 4 or “the driving circuit”. Claims 6 – 12 further recite “the driving circuit”.
Claim 5 further recites “the voltage for driving” in line 21. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a voltage for driving”.
Claim 7 recites the limitation “the state” in line 5. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a state”. Claim 8, line 5 also recites “the state”.
Claim 8 recites the limitation “the control circuit” in line 4. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “the control section”. Claim 10, line 1 also recites “the control circuit”.
Claims 6 – 13 are further rejected as being dependents of rejected claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amagasa (JP 2011131779 A) as cited by Applicant in view of Yamamoto (JP 2003 146187 A) as cited by Applicant.
Regarding independent claim 5, Amagasa teaches a wiper device (Abstract) comprising: a wiper motor (motor, 2) that causes wiper blades to carry out wiping operation (Paragraph [0021]); a driving circuit (motor drive command unit, 30) that generates voltage that is supplied to the wiper motor (2; Paragraph [0029]); a microcomputer comprising a processor (CPU, 22) configured to operate as: a speed detecting section (Hall IC 17 with motor rotation speed calculation unit, 23; Paragraph [0029]) that detects a rotational speed of the wiper motor (2; Paragraph [0031]); a judging section that calculates a deviation between a predetermined target rotational speed expressed by a speed command value and an actual rotational speed of an output shaft of the wiper motor detected by the speed detecting section (Paragraph [0012]; Amagasa teaches a wiper control device that distinguishes between a load during various operating conditions and appropriately operates the wiper device according to the type of load and further is capable of distinguishing a load during high-speed running and a load during abnormal load and shifting the wiper device to an appropriate operation mode according to the type of load), compares the calculated deviation to a predetermined value at each point in time and judges whether the wiper motor is in an overload state by determining whether the deviation at each point in time continues to exceed a predetermined value for a predetermined time or more (Paragraphs [0012] – [0016] Amagasa teaches assigning a point value corresponding to the load state of the electric motor is set, the current load state of the electric motor is detected, and the load point value of the electric motor is calculated from the load state. The cumulative load points are calculated by accumulating the load point values, and the cumulative load points and the first threshold value in the outward path operation of the wiper blade, the cumulative load points and the second threshold value in the return path operation, and the cumulative load points of the outward path operation and the return path operation. The difference between (or the deviation) classifies the load state in more detail, identify the current load situation, and execute the wiper operation according to the situation.); and a control section (processing unit, 24) that when the judging judges that the deviation exceeds the predetermined value for the predetermined time or more, controls the driving circuit (30) such that voltage for deceleration that is lower than the voltage for driving is supplied to the wiper motor (Paragraphs [0029], [0032] and [0037]) .  
Although Amagasa teaches a load point at each point in time and then calculates from the data a cumulative load point for comparison, Amagasa fails to explicitly teach determining whether the deviation at each point in time continues to exceed a predetermined value for a predetermined time or more.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amagasa to further include the deviation at each point in time continues to exceed a predetermined value for a predetermined time or more, as taught by Yamamoto, to correctly identify at any given instant an overload state, thus avoiding damage to the motor sooner rather than later.
Regarding claim 6, Amagasa, as modified, teaches the wiper device wherein the control section (24) controls the driving section (30) such that the voltage for deceleration is supplied to the wiper motor (2), by lowering the target rotational speed expressed by the speed command value (Paragraphs [0013] and [0014]).  
Regarding claim 7, Amagasa, as modified, teaches the wiper device wherein the microprocessor (22) is further configured to function as: a rotational angle detecting section that detects a rotational angle of the output shaft (5; Paragraphs [0025] and [0026]), wherein the control section (24) controls the driving circuit (30) such that the voltage for deceleration is supplied to the wiper motor (2) in a case in which the state in which the deviation is greater than or equal to the predetermined value continues for the predetermined time or more and the rotational angle detected by the rotational angle detecting section (magnet, 16; Paragraph [0025]) -2-New U.S. Patent Application reaches a predetermined switching angle that is near an intermediate angle of a range of rotational angles of the output shaft (5; Paragraphs [0012] – [0019], [0026], [0029] and [0030]).  
Regarding claim 8, Amagasa, as modified, teaches the wiper device comprising: a rotational angle detecting section (magnet, 16) that detects a rotational angle of the output shaft (5; Paragraphs [0025] and [0026]), wherein the control section (24) controls the driving section (30) such that the voltage for deceleration is supplied to the wiper motor (2) in a case in which the state in which the deviation is greater than or equal to the predetermined value continues for the predetermined time or more and the rotational angle detected by the rotational angle detecting section  (magnet, 16; Paragraph [0025]) 
Regarding claim 9, Amagasa, as modified, teaches the wiper device wherein the control section (24) controls the driving circuit (30) such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration (Paragraph [0037]), is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).  
Regarding claim 10, Amagasa, as modified, teaches the wiper device wherein the control section (24) controls the driving circuit (30) such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration (Paragraph [0037]), is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).
Regarding claim 11, Amagasa, as modified, teaches the wiper device wherein the control section (24) controls the driving circuit (30) such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration (Paragraph [0037]), is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).
Regarding claim 12, Amagasa, as modified, teaches the wiper device wherein the control section (24) controls the driving circuit (30) such that voltage, which is gradually lowered from the voltage for driving to the voltage for deceleration (Paragraph [0037]), is supplied to the wiper motor (2), and thereafter controls the driving section such that the voltage for deceleration is supplied to the wiper motor (2; Paragraphs [0014], [0029], [0032], [0037] and [0050]).
Regarding claim 13, Amagasa, as modified, teaches the wiper device wherein the voltage for deceleration that is lower than the voltage for driving is supplied at least until the deviation becomes less than the predetermined value (Paragraphs [0029], [0032] and [0037] Amagasa teaches the load point value is set to continuously change based on calculations and further to lower the voltage to avoid damage to the motor until the abnormality is corrected).
4Response to Arguments
Applicant's arguments filed on April 30, 2021 with respects to rejected claims 5 – 12 under 35 USC 112(f) have been fully considered and are persuasive, therefore, the claims are no longer interpreted under 112(f).
Applicant's arguments filed on April 30, 2021 with respects to rejected claims 5 – 12 under 35 USC 112(b) have been fully considered and are persuasive, therefore, the rejection is withdrawn.  However, after further consideration due to amendments presented, new 112(b) rejections have been identified and presented in the current rejection.
Applicant's arguments filed on April 30, 2021 with respects to rejected claims 5 – 12 under 35 USC 102 have been fully considered and are persuasive, therefore, the rejection is withdrawn.
Although Amagasa teaches a load point at each point in time the reference then calculates from the data a cumulative load point for comparison, thus, Amagasa fails to explicitly teach determining whether the deviation at each point in time continues to exceed a predetermined value for a predetermined time or more.
Applicant's arguments filed on April 30, 2021 with respects to amended claims 5 – 13 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Yamamoto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723